               Case 2:18-cv-00055-TSZ Document 289 Filed 03/08/21 Page 1 of 8




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        BAO XUYEN LE, as Personal
        Representative of the Estate of Tommy Le;
 8
        HOAI “SUNNY” LE; and DIEU HO,
 9                           Plaintiffs,
                                                            C18-55 TSZ
10        v.
                                                            ORDER RE: PROCEDURES
11      REVEREND DR. MARTIN LUTHER                          AND PROTOCOLS FOR
        KING, JR. COUNTY; and KING                          VIRTUAL JURY TRIAL
12      COUNTY DEPUTY SHERIFF CESAR
        MOLINA,
13
                             Defendants.
14

15         The jury trial scheduled to commence on April 19, 2021, at 9:00 a.m., shall be

16 conducted using the following procedures and protocols.

17 A.      Remote / Virtual Trial Format

18         1.      The entire trial will take place using the ZoomGov platform. The parties,

19                 counsel, witnesses, jurors, and court staff will not be physically present in

20                 the courtroom.

21         2.      The public, including members of the media, will have telephonic access

22                 via a number published on the district’s website. Members of the public

23                 shall not record any portion of the proceedings in any manner.

     ORDER RE: PROCEDURES AND PROTOCOLS FOR VIRTUAL JURY TRIAL - 1
            Case 2:18-cv-00055-TSZ Document 289 Filed 03/08/21 Page 2 of 8




 1 B.      Preparation

 2         1.    Counsel shall familiarize themselves with the ZoomGov and Box.com

 3               platforms by reviewing the King County Superior Court CLE program on

 4               conducting remote trials (modified for federal court) and tutorials located at

 5               https://www.wawd.uscourts.gov/ attorneys/remotehearings.

 6         2.    Counsel shall ensure that they and each of their witnesses have the

 7               hardware, software, data bandwidth, and Internet access required to

 8               participate remotely. The minimum system requirements are posted at

 9               https://www.wawd.uscourts.gov/attorneys/remotehearings.

10         3.    Counsel shall also ensure that they have one or more alternative means of

11               communicating with their clients and witnesses, as well as with the Court,

12               outside the ZoomGov platform (e.g., via cellular phone or email).

13         4.    Counsel shall consider establishing a high-speed Internet connection (a

14               hard-wired connection is generally preferable to a wireless Internet

15               connection), and shall take steps to limit Internet usage by others during the

16               proceedings if such usage might impact a participant’s connection speed.

17 C.      Recording

18         1.    The Court will provide a court reporter for the trial. No portion of the trial

19               shall be recorded or broadcast, in whole or in part, in any fashion by any

20               participant (attorney, party, witness, or juror) or public observer.

21         2.    The prohibition on recording includes any audio or video recording,

22               photographs, and/or screenshots. The parties and counsel shall ensure that

23

     ORDER RE: PROCEDURES AND PROTOCOLS FOR VIRTUAL JURY TRIAL - 2
            Case 2:18-cv-00055-TSZ Document 289 Filed 03/08/21 Page 3 of 8




 1               each trial participant for which they are responsible acknowledges and

 2               agrees to the prohibition on recording.

 3 D.      Witnesses and Participants

 4         1.    Counsel shall provide, via email to the Court’s law clerk, the following

 5               information for each party, attorney, paralegal, legal assistant, trial or

 6               technical consultant, and witness who will participate remotely:

 7               • Name and Zoom identity

 8               • Email address

 9               • Phone number

10               • Participant status (e.g., party, attorney, witness, etc.)

11         2.    Prior to trial, the Court’s law clerk will supply to counsel the links for the

12               ZoomGov sessions. Counsel shall forward the links to other participants,

13               including witnesses, as appropriate.

14         3.    After using the link to access the ZoomGov session, participants will enter

15               a virtual waiting room. They will be admitted from the virtual waiting

16               room into the virtual courtroom when appropriate. Counsel are responsible

17               for notifying witnesses when and how they are expected to report to the

18               virtual waiting room.

19         4.    Participants who will not be examining witnesses, testifying, or otherwise

20               presenting matters during the proceedings (e.g., paralegals, legal assistants,

21               and trial or technical consultants) shall use the ZoomGov platform controls

22               to mute their microphones and deactivate their cameras.

23

     ORDER RE: PROCEDURES AND PROTOCOLS FOR VIRTUAL JURY TRIAL - 3
            Case 2:18-cv-00055-TSZ Document 289 Filed 03/08/21 Page 4 of 8




 1 E.      Exhibits

 2         1.    Exhibits shall be numbered in advance of trial in accordance with the

 3               protocol set forth in the Minute Order entered September 21, 2020, docket

 4               no. 245.

 5         2.    All exhibits shall be uploaded by counsel to the “Box.com” platform via

 6               one or more links that the Court’s law clerk will provide via email prior to

 7               the trial date.

 8         3.    Exhibits as to which admissibility has been stipulated shall be uploaded to

 9               the Box.com folder labeled “Admitted Exhibits.” Exhibits as to which

10               admissibility is disputed shall be uploaded to the respective Box.com

11               folders labeled “Plaintiffs’ Proposed Exhibits” and “Defendants’ Proposed

12               Exhibits.” At the end of each trial day, the Court’s law clerk and counsel

13               will confer, and the Court’s law clerk will transfer into the “Admitted

14               Exhibits” folder any exhibits in the folders for “Plaintiffs’ Proposed

15               Exhibits” and/or “Defendants’ Proposed Exhibits” that have been offered

16               and admitted into evidence.

17         4.    After the close of evidence and before the jury begins deliberating, the

18               Court’s law clerk and counsel will confer to confirm that the “Admitted

19               Exhibits” folder accurately reflects the evidence admitted during the course

20               of trial. During their deliberations, the jurors will be provided access to the

21               Box.com folder for “Admitted Exhibits.”

22         5.    Hard copies of all exhibits shall be delivered to the Court’s courtroom

23               deputy clerk, Gail Glass, at 700 Stewart Street, Seattle, WA 98101, at least

     ORDER RE: PROCEDURES AND PROTOCOLS FOR VIRTUAL JURY TRIAL - 4
            Case 2:18-cv-00055-TSZ Document 289 Filed 03/08/21 Page 5 of 8




 1               five (5) judicial days before the first day of trial. These exhibits shall be

 2               bound in one or more three-ring notebooks and appropriately tabbed by

 3               exhibit number. While testifying, each witness shall have available a copy

 4               of any exhibit that he or she will be expected to use or examine during the

 5               trial. The witness shall not access any copy of an exhibit unless and until

 6               instructed to do so by the examining counsel. With regard to exhibits as to

 7               which admissibility is disputed, the Court will conduct proceedings outside

 8               the presence of the jury during which counsel may present arguments and,

 9               if necessary, voir dire witnesses, using the screen-sharing function in

10               ZoomGov to display the exhibits at issue. To the extent possible, the Court

11               will rule on the admissibility of exhibits before a witness who is expected

12               to use or examine such exhibits testifies.

13         6.    The parties shall comply with Local Civil Rule 32(e) concerning the use of

14               depositions at trial. Video depositions that are used as substantive evidence

15               shall be broadcast via ZoomGov using the screen-sharing function.

16               Counsel may, but are not required to, upload video depositions to their

17               respective Box.com folders, but the recordings will not be transferred to the

18               “Admitted Exhibits” folder. Transcripts of depositions used during the trial

19               for impeachment or as substantive evidence need not be sealed prior to their

20               use. Counsel may either show the portion of the transcript at issue to the

21               witness using the screen-sharing function in ZoomGov or transmit the

22               entire transcript to the witness via mail, email, or otherwise in advance of

23               his or her testimony.

     ORDER RE: PROCEDURES AND PROTOCOLS FOR VIRTUAL JURY TRIAL - 5
            Case 2:18-cv-00055-TSZ Document 289 Filed 03/08/21 Page 6 of 8




 1         7.    If a program or platform other than Box.com will be used to publish

 2               exhibits to the jury, then counsel shall file, prior to the first day of trial, a

 3               certification signed under penalty of perjury indicating that the exhibits to

 4               be displayed to the jury using the other program or platform are identical to

 5               the exhibits uploaded into the folders on Box.com.

 6         8.    All parties shall use the same naming convention for exhibits uploaded to

 7               Box.com. The naming convention shall include the exhibit number, as well

 8               as a brief description of the exhibit, which shall be sufficiently clear that

 9               jurors can understand the nature of the exhibit without having to open the

10               electronic file.

11 F.      Professionalism During the Trial

12         1.    Ambient Noise Protocols

13               a.     All participants who are not actively being questioned as a witness,

14                      asking questions of a witness, defending a witness, or providing or

15                      responding to opening statements, closing arguments, or other

16                      arguments, shall use the ZoomGov platform controls to mute their

17                      microphones. The Court’s law clerk, who will “host” the ZoomGov

18                      sessions, will mute any participant who fails to follow this protocol.

19               b.     Participants using multiple devices in a single workspace to access

20                      the trial should avoid audio feedback issues by using the microphone

21                      and speakers on only one device at a time, or by using headphones.

22         2.    Courtesy and Decorum: To the extent possible, remote trial participants

23               should conduct themselves in the same way they would if they were

     ORDER RE: PROCEDURES AND PROTOCOLS FOR VIRTUAL JURY TRIAL - 6
            Case 2:18-cv-00055-TSZ Document 289 Filed 03/08/21 Page 7 of 8




 1               physically present in a courtroom. They should avoid interrupting someone

 2               who is speaking, except as necessary to raise an objection. Virtual trial

 3               participants should silence electronic devices other than the devices

 4               necessary to their remote participation, close unnecessary computer

 5               programs or applications, and take steps to remove or minimize anything in

 6               their remote workspace that might distract from the integrity of the

 7               proceedings. The Court understands that conducting trial virtually, from

 8               one’s home, for example, presents many challenges. The Court asks all

 9               remote participants to do their best to maintain professionalism in order to

10               conduct a fair and efficient trial.

11         3.    Objections: When an objection is made, the witness shall stop talking

12               until the Court rules on the objection. If the objection requires a discussion

13               outside the presence of the jury, the jurors will be placed in the virtual jury

14               room.

15         4.    Disconnection: In the event that the Court, a party, an attorney, a witness,

16               a juror, or anyone else necessary to the proceedings becomes disconnected

17               from the remote trial, the trial will stop while the connection is re-

18               established. If the participant has difficulty reconnecting, he or she should

19               call or text Gail Glass at (206) 290-5147. In advance of calling a witness to

20               the virtual stand, counsel must establish with the witness a protocol for

21               contacting the witness in the event of disconnection and ensure that the

22               alternative means of communication (e.g., a cellular phone) is operational.

23

     ORDER RE: PROCEDURES AND PROTOCOLS FOR VIRTUAL JURY TRIAL - 7
            Case 2:18-cv-00055-TSZ Document 289 Filed 03/08/21 Page 8 of 8




 1         5.     Appropriate Dress: Parties, witnesses, and counsel shall dress in the same

 2                manner as they would if they physically appeared in a courtroom.

 3         6.     Screen Names: Remote participants should endeavor to use a screen name

 4                in the ZoomGov platform that indicates their actual first and last names. As

 5                “host,” the Court’s law clerk will rename any participant whose screen

 6                name is incomplete, confusing, unprofessional, or otherwise improper.

 7 G.      Technology Check and Pretrial Conference

 8         All counsel who will actively participate in trial, as well as their assistants, shall

 9 attend a technology check session with the Court’s law clerk and courtroom deputy clerk

10 on April 2, 2021, at 3:00 p.m. The Pretrial Conference remains scheduled for April 9,

11 2021, at 10:00 a.m. Both the technology check session and the Pretrial Conference will

12 be conducted via ZoomGov. Counsel will be provided links via email.

13         IT IS SO ORDERED.

14         The Clerk is DIRECTED to send a copy of this Order to all counsel of record.

15         Dated this 8th day of March, 2021.

16

17
                                                       A
                                                       Thomas S. Zilly
                                                       United States District Judge
18

19

20

21

22

23

     ORDER RE: PROCEDURES AND PROTOCOLS FOR VIRTUAL JURY TRIAL - 8
